KINETICS MUTUAL FUNDS, INC. THIRD AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of this 15th day of December 2006,to the Fund Administration Servicing Agreement, dated as of January 1, 2002, as amended December 15, 2005 and June 16, 2006, is entered into by and between Kinetics Mutual Funds, Inc., a Maryland corporation (the “Corporation”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the Corporation and USBFS have entered into a Fund Administration Servicing Agreement, dated as of January 1, 2002, as previously amended (the “Agreement”); and WHEREAS, the Corporation and USBFS desire to amend the Agreement; and WHEREAS, Section 6 of the Agreement allows for its amendment by a written instrument executed by the Corporation and USBFS; NOW, THEREFORE, the Corporation and USBFS agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Leonid Polyakov By: /s/ Michael R. McVoy Name: Leonid Polyakov Name: Michael R. McVoy Title: Treasurer Title: Sr. Vice President Exhibit A to the Fund Administration Servicing Agreement – Kinetics Mutual Funds, Inc. Administration Services - Annual Fee Schedule - Feeder Funds Separate Series of Kinetics Mutual Funds, Inc. Name of Series The Internet Fund – No Load Class The Internet Fund – Advisor Class A The Internet Emerging Growth Fund – No Load Class The Paradigm Fund – No Load Class The Paradigm Fund – Advisor Class A The Paradigm Fund – Advisor Class C The Paradigm Fund – Institutional Class The Medical Fund – No Load Class The Medical Fund – Advisor Class A The Small Cap Opportunities Fund – No Load Class The Small Cap Opportunities Fund – Advisor Class A The Small Cap Opportunities Fund – Institutional Class The Kinetics Government Money Market Fund – No Load Class The Market Opportunities Fund – No Load Class The Market Opportunities Fund – Advisor Class A The Internet Fund, The Medical Fund, The Internet Emerging Growth Fund, The Paradigm Fund, The Small Cap Opportunities Fund, The Kinetics Government Money Market Fund, and The Market Opportunities Fund shall incur the following fee schedule effective January 1, 2007: Annual fee based on complex of Feeder Funds average net assets: basis points on the average net assets on first $ Billion basis points on balance Minimum Annual Fee:$ Note: Minimum is based on the combined fees for both the Master Portfolios and the Feeder Funds which includes out-of-pocket technology charge of $ per quarter. Plus out-of-pocket expense reimbursements, including but not limited to: Postage Programming Stationery Proxies Retention of records Special reports Federal and state regulatory filing fees Certain insurance premiums Expenses from board of trustees meetings Auditing and legal expenses All other out-of-pocket expenses Fees are billed monthly 2
